Title: From George Washington to Brigadier General Edward Hand, 31 May 1779
From: Washington, George
To: Hand, Edward



Sir
Head Quarters Middlebrook 31st May 1779.

I have before me your several favors of the 8—12—and 24th instant with the inclosures.
I shall transmit them to General Sullivan, who is now at Easton, and mention to the board of war the clothing wanted for the 11th Pennsylvania Regiment. Our stores I am affraid, are by no means equal to our several demands. What they can furnish will require to be managed with the strictest frugality.
I think with you, that a set of Shoe makers tools—and some spare leather, in each regiment or brigade, would be very proper. I shall endeavour to have them sent forward, if to be procured by the board of war.
That part of late Malcoms regiment belonging to Pennsylvania, now doing duty with Col. Spencers, has orders to join the 11th Pennsylvania when it reaches Susquehannah. I shall however repeat the order to Gen: Sullivan to this purpose.
When Captain Schot was at this camp I expressed my sentiments to him pretty freely to which I would refer. The difficulties attending the introduction of officers of one corps into those of another, are such as to forbid almost any further experiments of this kind. If Capn Schot and his officers should not be willing to submit to the inconveniencies of the service I can only lament their loss.
General Sullivan will give directions on the propriety of the measure recommended by Major Prowel. He will also receive your communications while on the present command.
With respect to your relative rank in the line of Brigadiers. It is a subject on which I have never given any opinion. Should it be found to interfere with that of others when you join this army, that mode will be adopted for its determination which may appear freest from exception. To do justice and preserve harmony is my principal care—Be assured therefore no advantage whatsoever shall be taken from remoteness of situation so far as I am concerned. I am sir your most hble servt
Go: Washington
